SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 28, 2013 MOD-PAC CORP. (Exact name of registrant as specified in its charter) New York 0-50063 16-0957153 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1801 Elmwood Avenue, Buffalo, New York (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (716)873-0640 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material definitive Agreement. The disclosure set forth in Item 2.03 below is incorporated in this Item 1.01 by reference Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. MOD-PAC CORP. (the “Company”) (the “Company”) extended its existing credit facility by entering into a First Amendment Agreement dated as of May 28, 2013 (the “ Amendment
